                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )       No. 1:18-CR-00031
                                       )
             vs.                       )
                                       )
GREGORY SCOTT STEPHEN,                 )
                                       )
      Defendant.                       )

                        FINAL ORDER OF FORFEITURE

      WHEREAS, a Superseding Indictment was filed on June 27, 2018, charging

defendant with violations of 18 U.S.C. § 2251(a), Sexual Exploitation of a Child; 18

U.S.C. § 2252(a)(4)(B), Possession of Child Pornography; 18 U.S.C. § 2251(a)(1),

Transportation of Child Pornography; and with a forfeiture allegation seeking the

forfeiture of the following pursuant to 18 U.S.C. § 2253:

         (1) one external hard drive, LaCie, Porsche Design; and

         (2) one covert USB recording device, further described as an approximately
             1”x1”x1” cube, black in color, with plug-in prongs and a sticker reading
             “32GB” on the rear face of the device, and with a USB plug-in receiver
             and a pinhole-size opening for a camera on the front face.

      AND WHEREAS, on October 23, 2018, the Honorable Williams, Judge for the

Northern District of Iowa, entered a Report and Recommendation concerning the

defendant’s guilty plea entered on October 18, 2018, to Counts 1 through 7 of the

Superseding Indictment (Document #61);




                                           1


     Case 1:18-cr-00031-CJW-MAR Document 134 Filed 05/06/19 Page 1 of 4
      AND WHEREAS, pursuant to the provision of Rule 32.2(b)(1)(A) of the Federal

Rules of Criminal Procedure, Judge Williams found that the government had

established the requisite nexus between the property subject to forfeiture, the

external hard drive and USB recording device and the offenses as charged in Counts

one (1) through seven ( 7) of the June 27, 2018, Superseding Indictment, Sexual

Exploitation of a Child, Possession of Child Pornography, Transportation of Child

Pornography, in violation of 18 U.S.C. § 2251(a); 18 U.S.C. § 2252(a)(4)(B); and 18

U.S.C. § 2252(a)(1);

      AND WHEREAS, on October 23, 2018, the Court accepted Judge Williams

Report and Recommendation (Document #63);

      AND WHEREAS, pursuant to the October 23, 2018, acceptance of the plea of

guilty, the United States moved for a Preliminary Order of Forfeiture on January 18,

2019 pursuant to Rule 32.2(b)(2)(A), seeking an order following the Court’s

acceptance of Judge Williams Report and Recommendation, including his finding of

the requisite nexus between the external hard drive and USB recording device, and

the offenses (Document #70);

      AND WHEREAS, on January 22, 2019, this Court entered a Preliminary Order

of Forfeiture, pursuant to the provisions of 18 U.S.C. § 2253, based upon the

defendant=s guilty plea entered on October 18, 2018, in which the Court ordered the

forfeiture of any interest defendant had or has in the external hard drive and USB




                                         2


     Case 1:18-cr-00031-CJW-MAR Document 134 Filed 05/06/19 Page 2 of 4
recording device alleged to be subject to forfeiture under the Forfeiture Allegation of

the June 27, 2018, Superseding Indictment (Document #73);

      AND WHEREAS, notice of this forfeiture was posted on www.forfeiture.gov for

30 consecutive days beginning February 6, 2019, and continuing through March 7,

2019, of the United States= intent to dispose of the property in accordance with the

law and further notifying all third parties of their right to petition the Court within

thirty (30) days for a hearing to adjudicate the validity of their alleged legal interest

in the property (Document #79);

      AND WHEREAS, no third-party claims have been made for return of seized

property against the external hard drive and USB recording device included in the

Preliminary Order of Forfeiture;

      AND WHEREAS, defendant Gregory Scott Stephen was sentenced on May 2,

2019, forfeiture having been orally pronounced, and said judgment having been filed

on May 3, 2019; (Document #131);

It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That any right, title, and interest defendant has or had in the

hereinafter described property is hereby condemned, forfeited and vested in the

United States of America, and shall be disposed of according to law.

      2.     That the following property seized from Gregory Scott Stephen who is

the subject of this Order, is hereby condemned and forfeited to the United States of

America, as follows:

      (1) one external hard drive, LaCie, Porsche Design; and

                                           3


     Case 1:18-cr-00031-CJW-MAR Document 134 Filed 05/06/19 Page 3 of 4
      (2) one covert USB recording device, further described as an approximately
          1”x1”x1” cube, black in color, with plug-in prongs and a sticker reading “32GB”
          on the rear face of the device, and with a USB plug-in receiver and a pinhole-
          size opening for a camera on the front face.

      3.     That the agency is hereby authorized to dispose of the assets identified

in paragraph 2 above.

      4.     That the United States District Court shall retain jurisdiction in this

case for the purpose of enforcing this Order.


      IT IS SO ORDERED this 6th day of May, 2019.




                                        __________________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                           4


     Case 1:18-cr-00031-CJW-MAR Document 134 Filed 05/06/19 Page 4 of 4
